HOWARD, Judge,
concurring:
I concur only in the result reached by the majority. However, I disagree with the majority’s basis for reversal. The majority states the issue as follows:
“The question before us is not whether the adoption decree may be collaterally attacked where fraud is alleged in the procurement of parental consent. Rather, the question is whether the action is barred by § 20-7-1800 because it was brought more than one year after the issuance of the final adoption decree.”
The majority then concludes that the specific language in section 20-7-1800 precludes this action. In so doing, the majority overlooks the fact that the basis for the action and for the relief given in the lower court is fraud. Thus, the majority has concluded that section 20-7-1800, which precludes collateral attack for any reason after one year from the issuance of the decree, bars a collateral attack based on any *220type of fraud, even one perpetrated upon the court. I do not agree with this overly general statement for the reasons set forth in the following paragraphs.1 However, because I do not believe the natural mother proved fraud upon the court, I agree with the result reached by the majority.
I. STATUTE OF LIMITATIONS
Section 20-7-1800, contains the following pertinent language:
No final decree of adoption is subject to collateral attack for any reason after a period of one year following its issuance.
Our supreme court recognized the inherent power of the court to grant relief from a judgment on the grounds of extrinsic fraud in Bryan v. Bryan, 220 S.C. 164, 66 S.E.2d 609 (1951). The court relied upon United States v. Throckmorton, 98 U.S. 61, 25 L.Ed. 93 (1878) and adopted a distinction between extrinsic fraud and intrinsic fraud which has survived in South Carolina despite its demise in the federal rules. See Fed.R.Civ.P. 60(b); but cf. Evans v. Gunter, 294 S.C. 525, 366 S.E.2d 44 (Ct.App.1988); Bankers Trust Co. v. Braten, 317 S.C. 547, 455 S.E.2d 199 (Ct.App.1995); Mr. G. v. Mrs. G., 320 S.C. 305, 465 S.E.2d 101 (Ct.App.1995) (Hearn, J., dissenting).
“Extrinsic fraud is fraud that induces a person not to present a case or deprives a person of the opportunity to be heard.” Hilton Head Center v. Public Service Comm’n, 294 S.C. 9, 11, 362 S.E.2d 176, 177 (1987). “Relief is granted for extrinsic fraud on the theory that because the fraud prevented a party from fully exhibiting and trying his case, there has never been a real contest before the court on the subject matter of the action.” Id. at 11, 362 S.E.2d at 177 (citing Corley v. Centennial Const. Co., 247 S.C. 179, 146 S.E.2d 609 *221(1966)). Intrinsic fraud “is fraud that misleads a court in determining issues and induces the court to find for the party perpetrating the fraud.” Hilton Head Center v. Public Service Comm’n, 294 S.C. 9, 11, 362 S.E.2d 176, 177 (1987). By limiting the fraud for which collateral relief may be granted to that which is extrinsic, and thereby not discoverable through the process of trial, the balance is drawn between finality of judgments, on the one hand, and preserving the court’s fundamental purpose of providing a fair and just resolution of disputes, on the other. See Mr. G. v. Mrs. G., 320 S.C. 305, 465 S.E.2d 101 (Ct.App.1995) (Hearn, J., dissenting).
More recently, the distinction between extrinsic fraud and intrinsic fraud has been criticized, in part because of the difficulty in distinguishing the two. Id. Irrespective of the viability of this distinction, however, there can be no doubt that some acts of fraud render a decision fundamentally flawed. As Justice Black stated in Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 64 S.Ct. 997, 88 L.Ed. 1250 (1944):
From the beginning there has existed ... a rule of equity to the effect that under certain circumstances, one of which is after-discovered fraud, relief will be granted against judgments regardless of the term of their entry. This equity rule, which was firmly established in English practice long before the foundation of our Republic, the courts have developed and fashioned to fulfill a universally recognized need for correcting injustices which, in certain instances, are deemed sufficiently gross to demand a departure from rigid adherence to the term rule. Out of deference to the deep rooted policy in favor of the repose of judgments entered during past terms, courts of equity have been cautious in exercising their power over such judgments. But where the occasion has demanded, where enforcement of the judgment is “manifestly unconscionable”, they have wielded the power without hesitation.
Id. at 244-45, 64 S.Ct. at 1000-1001 (citations omitted).
A basic rule of statutory interpretation requires a construction which is constitutional. Constitutional constructions of statutes are not only judicially preferred, they are mandated; a possible constitutional construction must prevail over an *222unconstitutional interpretation. Henderson v. Evans, 268 S.C. 127, 282 S.E.2d 331 (1977).
Our supreme court concluded in Williams v. Bordon’s Inc., 274 S.C. 275, 262 S.E.2d 881 (1980), that a statute which attempts to exercise ultimate authority over the inherent power of the court is unconstitutional because it violates the separation of powers doctrine which is set forth in South Carolina Constitution Article 5, Section 1. The court stated that a legislative attempt to determine when and under what circumstances lawyer-legislators may be exempt from court appearances is violative of the provision requiring separation of powers because the adjudicative power of the court carries with it the inherent power to control the order of its business to safeguard the rights of litigants. See also Center v. Center, 269 S.C. 367, 237 S.E.2d 491 (1977) (one year time limit imposed by Section 15-27-130 applies only to those causes listed in the statute and has no effect on the equity power of a court to set aside a judgment procured by fraud) (citing Ex Parte Carroll, 17 S.C. 446 (1882); Ex Parte Gray, 48 S.C. 566, 26 S.E. 786 (1897)). An interpretation of section 20-7-1800 which prevents a collateral attack on grounds of extrinsic fraud after one year from the date of issuance of the decree suffers from the same fatal defect.
The clear wording of section 20-7-1800 prevents collateral attack after one year from the date of issuance of the decree of adoption. Extrinsic fraud may prevent discovery of the proceeding or final decree more than one year after entry. To construe this provision to apply to a collateral attack based on extrinsic fraud would violate Article 5, Section 1, of the South Carolina Constitution by impermissibly reposing in the legislature ultimate authority over this inherent power of the court. Williams v. Bordon’s Inc., 274 S.C. 275, 262 S.E.2d 881 (1980). For this reason, I do not construe section 20-7-1800 to apply to a collateral attack on a decree of adoption based on extrinsic fraud. See Center v. Center, 269 S.C. 367, 237 S.E.2d 491 (1977); cf. Strong v. University of South Carolina School of Medicine, 316 S.C. 189, 447 S.E.2d 850 (1994); Berry v. McLeod, 328 S.C. 435, 492 S.E.2d 794 (Ct.App.1997); Burgess v. American Cancer Soc., 300 S.C. 182, 386 S.E.2d 798 (Ct.App.1989) (statute of limitations for causes of action for fraud is governed by discovery rule and does not begin to run until *223discovery of the fraud itself or of such facts as would have led to the knowledge thereof, if pursued with reasonable diligence).
Because I would find that the action is not barred by section 20-7-1800, it is necessary to address the remaining arguments. The Pruitts argue that if the action is not automatically barred by section 20-7-1800, the trial court should have granted their motion to dismiss because the action was brought more than one year after Misty turned eighteen, and was thus barred. To the extent the action is based on allegations of extrinsic fraud, however, this argument is without merit for the reasons set forth above.
II. FRAUD
The remaining arguments of the Pruitts contest the factual conclusions of the trial court. Because this proceeding is in equity, our scope of review extends to the finding of facts based on our own view of the preponderance of the evidence. Doe v. Clark, 318 S.C. 274, 457 S.E.2d 336 (1995). I, therefore, review these findings of fact to determine whether the evidence supports a finding of extrinsic fraud.
The family court found as support for its ruling that Misty and Stan were not given notice of the adoption hearing. The court found that the consent obtained from Misty by the Pruitts resulted from a misrepresentation of material fact as to the permanency of the termination of her parental rights. The court also concluded that because of her age, her naivete, and her vulnerability, Misty was manipulated and coerced into allowing the adoption. The court likened her condition to that of an incompetent. Relying on Rule 17(c), SCRCP, and S.C.Code Ann. § 20-7-1695 (Supp.1997) (applicable to incompetents), the court concluded a guardian should have been appointed for her in the adoption proceeding. I disagree with these findings and conclusions.
A. NOTICE
There is no doubt a fraudulent scheme which circumvents a party’s right to notice in a proceeding “induces a person not to present a case or deprives a person of the opportunity to be heard.” Hilton Head Center v. Public Service Comm’n, 294 *224S.C. 9, 11, 362 S.E.2d 176, 177 (1987). As such, it could provide a basis for finding extrinsic fraud, if established by the evidence. See Center v. Center, 269 S.C. 367, 371-72, 237 S.E.2d 491, 493-94 (1977). But this record does not support that conclusion.
Both Misty and Stan waived any further notice in the proceeding by the execution of their consents, which contained the waiver. This waiver is expressly mandated by section 20-7-1700, which states “[cjonsent or relinquishment for the purpose of adoption ... shall specify the following: ... (9) that the person or agency giving the consent or relinquishment waives further notice of the adoption proceedings, unless the proceedings are contested by another person or agency....” § 20-7-1700. Section 20-7-1734(A) states that notice of the proceeding must be given to a parent “unless the person has given consent or relinquishment or parental rights have been terminated.” S.C.Code Ann. § 20-7-1734(A) (Supp.1996) (emphasis added). Therefore, no notice to Misty or Stan was required, since the adoption proceeding was not contested by any person or agency.
Even if the consent had not contained a specific waiver of further notice, both Misty and Stan testified that they knew the date and time of the adoption hearing. They simply chose not to go because the Pruitts told them “it would not be in the best interest.”
B. MISREPRESENTATION
Next, the trial court found that the Pruitts procured the consent of Misty and Stan through misrepresentations as to the finality of the adoption. Of course, Don Pruitt denies misleading Misty or Stan, though he does acknowledge he contemplated they would continue to reside in his home, and that they would continue to play a role in Elizabeth’s life as siblings.
Misty and Stan met with two different attorneys to review the consents. The consent forms clearly stated that the consent was irrevocable, and that the entry of the final decree rendered the consents irrevocable. James testified she went over these provisions with Stan and Misty, stating:
*225I sat in the conference room with [Stan and Misty] and my secretary and went over the consent forms in detail, line by line. I explained to them that this was a final transaction ... [I] explained to them that this terminated the relationship, parent and child, that if the adoption took place and by signing the consents, they were giving up their rights to this child forever, they would — and if the adoption was approved by the court it would be a forever bar essentially from them having any rights to the child.
Stan acknowledged in his testimony that James explained the finality of the proceedings. Misty stated that the Pruitts’ attorney discussed with her the finality of the adoption, although she denied any recollection of a discussion with James. Both parties testified that, having full knowledge of the finality of the consents, they agreed to the adoption because they felt it was in Elizabeth’s best interests.
The family court concluded Misty had been misled because the Pruitts’ represented that the adoption was a temporary change to obtain financial assistance for Elizabeth as Don Pruitt’s dependent.2 By representing to Misty that they considered it a temporary change which could later be undone, the court concluded the Pruitts lulled Misty into a false sense of security, leading her to consent and forego her right to contest the proceeding. The court focused on the tender age of Misty and the father-daughter relationship as a prime factor leading to this conclusion.
Even if these allegations are viewed as alleging extrinsic fraud, the evidence does not support the conclusion that Misty and Stan were deprived of the opportunity to be heard.
Under any view of the evidence, they were given ample notice from disinterested parties, which they acknowledge receiving, that the termination of their parental rights would be final. Both Misty and Stan were financially unable to care for Elizabeth. They also acknowledge the Pruitts presented *226the adoption as being in Elizabeth’s best interest, and they felt it was in her best interest when they signed the consents.
Although the legislature specifically provided in S.C.Code Ann. § 20-7-1690(E) (Supp.1997) that consent by a minor parent is not subject to revocation on the basis of minority alone, the legislature provided a detailed and elaborate statutory scheme to assure that a parent understands the full implications of the consent document. Thus, section 20-7-1700 sets forth in detail the information which must be contained in a consent form. This includes the admonition that the consenting person forfeits all rights and obligations with respect to the adoptee, and that the entry of the final decree renders the consent irrevocable. S.C.Code Ann. § 20-7-1700(A)(6), (7) (Supp.1997). The execution of the consent must be accomplished in the presence of two witnesses, one of whom must be either a family court judge, a disinterested attorney, or a person certified by the State Department of Social Services. S.C.Code Ann. § 20-7-1705 (Supp.1997). Each of the witnesses must then provide written certification that, before the signature was obtained, the provisions of the document were discussed with the consenting party and, in the opinion of the witness, the consent was given voluntarily and was not obtained through duress or coercion. Id. The evidence proves this procedure was followed here.
It is not unusual for family members to be instrumental in the decision of a minor parent to give their child up for adoption. Quite often the decision is premised on the inability of the parents to meet the basic financial and emotional needs of the child. Certainly, the consequences of this decision are amplified for the natural parent who continues to live with the adoptive parents and child, assuming a parental role with the adoptee. But to set aside an adoption decree solely on the basis of a later assertion by the minor parent that they were promised the decree was not, in fact, final and irrevocable, would undermine the finality of adoption proceedings and ignore the efficacy of the elaborate, protective measures statutorily provided to minor parents. There is no evidence to substantiate a conclusion that Misty’s father had such a dominating effect on her, such that she was deprived of the opportunity to be heard.
*227In Center v. Center, 269 S.C. 367, 237 S.E.2d 491 (1977) our supreme court stated the following principle:
Although a judgment obtained by fraud may be set aside by a court of equity “[a]s a general rule, equity will grant no relief to one against whom an unfavorable judgment has been rendered, even in consequence of fraud, where the aggrieved party could have prevented the return of such a judgment by the exercise of proper diligence ...” Lewis v. Lewis, 228 Ga. 703, 187 S.E.2d 872, 873 (1972). Barnes v. Milne, 9 S.C.Eq. (Rich.Cas.) 459 (1830); Sullivan v. Shell, 36 S.C. 578, 15 S.E. 722 (1892); see also 49 C.J.S. Judgments § 363; 46 Am.Jur.2d Judgments § 857.
Id. at 373, 237 S.E.2d at 494 (citation omitted). That principle is applicable here.
C. IMPROPER MOTIVE
The trial court was swayed by the conclusion that the Pruitts misled the court in the adoption proceeding as to the genuineness of their concern for Elizabeth’s interests, finding instead that they were motivated by the financial interest of gaining a dependent.
In my view, this is not an allegation of extrinsic fraud, since the child’s best interests were at the very heart of the issues involved in the adoption proceeding. The decree having been issued more than one year prior to the commencement of this proceeding, I agree with the majority that the court erred in granting relief on the basis of this allegation. See S.C.Code Ann. § 20-7-1800 (Supp.1997).
For the above stated reasons, I would reverse.

. Only one example is necessary to demonstrate the'harshness of the interpretation announced by the majority. Under the majority’s view, the adoption of a kidnaped child employing forged documents could not be set aside unless the child were found and an action instituted within one year from the date a decree was issued. Such deceit is not, unfortunately, beyond reality. See Wold v. Funderburg, 250 S.C. 205, 157 S.E.2d 180 (1967)(use of forged signature on consent); In the Matter of T. Aladdin Mozingo, 330 S.C. 67, 497 S.E.2d 729 (1998) (attorney’s forgery of Supreme Court Justice’s signature on court order). I do not think the legislature could have intended such a result.


. Don Pruitt is a disabled veteran who received financial assistance based on Misty's dependence. When she married Stan, however, this assistance would stop. By adopting Elizabeth, the Pruitts continued to receive assistance on her behalf as a dependent. Misty and Stan claimed this was the Pruitts' motivation for the adoption.